Citation Nr: 0615843	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-08 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a VA non-
service-connected disability pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant was in missing status from November 1943 to 
January 1945 and he had recognized guerilla service from 
January 1945 to October 1945.  He also had regular Philippine 
Army service in October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision that 
determined that the appellant had no legal entitlement to a 
VA non-service-connected disability pension.  In June 2005, 
the appellant testified at a Travel Board hearing at the RO.  
An April 2006 motion to advance the case on the Board's 
docket was granted by the Board in April 2006.


FINDINGS OF FACT

1.  The appellant was in missing status from November 1943 to 
January 1945 and he had recognized guerilla service from 
January 1945 to October 1945.  He also had regular Philippine 
Army service in October 1945.  

2.  The appellant does not possess the requisite service to 
qualify for a VA non-service-connected disability pension.  


CONCLUSION OF LAW

The service requirements for eligibility for a VA non-
service-connected disability pension are not met.  38 U.S.C.A 
§§ 101(2), 101(24), 107, 1502, 1513, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA non-service connected disability pension is payable to a 
veteran of a period of war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 
1502, 1521.  

There is a presumption of total and permanent disability for 
those pension applicants deemed disabled by the Social 
Security Administration, if the applicant is a patient in a 
nursing home for long-term care because of disability, or if 
the applicant is 65 years of age or older and meets certain 
income and net worth requirements.  See 38 U.S.C.A. §§ 1502, 
1513, 1521, 1522.  

To establish basic eligibility for VA disability pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA pension benefits.  38 C.F.R. § 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected disability pension.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).  

In August 2002, the veteran filed a claim for entitlement to 
a VA non-service-connected disability (claimed as "old 
age") pension.  

According to official verification, the appellant was in 
missing status from November 1943 to January 1945 and he had 
recognized guerilla service from January 1945 to October 
1945.  He also had regular Philippine Army service in October 
1945.  He was born in September 1925.  

The appellant's service has been verified in this case as 
described above.  Therefore, the Board finds that the 
appellant is not eligible for a VA non-service-connected 
disability pension, to include under the provisions of 38 
C.F.R. § 1513 for applicants 65 years or age or older.  While 
the appellant's service may be sufficient for certain VA 
purposes (such as compensation), it is not the type of 
service that can qualify a claimant for certain VA benefits, 
such as a non-service-connected pension in this case.  See 38 
U.S.C.A. § 107; 38 C.F.R § 3.40(b)-(d).  

This is a case where the law is dispositive.  Basic 
eligibility for pension is precluded based on the appellant's 
service.  Therefore, the Board must deny the appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a decision in August 2002, a decision in 
December 2003, and correspondence in November 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the February 
2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The appellant is not eligible for a VA non-service-connected 
pension, and the claim is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


